NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                            Submitted September 22, 2016 *
                             Decided September 22, 2016

                                        Before

                       MICHAEL S. KANNE, Circuit Judge

                       ANN CLAIRE WILLIAMS, Circuit Judge

                       DIANE S. SYKES, Circuit Judge

No. 16-1822

TERRANCE HOLLOWELL,                              Appeal from the United States District
     Plaintiff-Appellant,                        Court for the Northern District of Indiana,
                                                 South Bend Division.
      v.
                                                 No. 3:16cv134
CHASE HOME FINANCE, et al.,
    Defendants-Appellees.                        Philip P. Simon,
                                                 Chief Judge.



                                      ORDER

      Terrance Hollowell appeals the district court’s dismissal of his untimely appeal
from a bankruptcy court’s order. We affirm.

      Hollowell, a debtor in a Chapter 13 case, brought an adversary complaint in
bankruptcy court against Chase Home Finance and JPMorgan Chase, alleging that they


      *
        We have unanimously agreed to decide the case without oral argument because
the briefs and record adequately present the facts and legal arguments, and oral
argument would not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 16-1822                                                                         Page 2

had committed fraud during his bankruptcy proceedings. The bankruptcy court
dismissed Hollowell’s complaint for failure to state a claim and on February 18, 2016,
denied his motion to amend the complaint.

        Twenty days later, on March 9, 2016, Hollowell filed a notice of appeal with the
district court. The district court concluded that he failed to file his notice of appeal
within the 14-day period required by Federal Rule of Bankruptcy Procedure 8002(a)(1),
and dismissed the appeal for lack of jurisdiction.

       On appeal Hollowell does not meaningfully challenge the district court’s
dismissal and instead repeats his claims that the defendants committed fraud and
violated his rights to equal protection and due process. Even pro se litigants must
comply with Federal Rule of Appellate Procedure 28(a)(8), which requires that an
appellate brief contain a cogent argument and reasons supporting it. See Anderson v.
Hardman, 241 F.3d 544, 545–46 (7th Cir. 2001). In any event, the district court properly
dismissed the appeal because it was filed outside of the 14-day period required by
Rule 8002(a)(1). See 28 U.S.C. § 158(c)(2); In re Sobczak-Slomczewski, 826 F.3d 429, 432
(7th Cir. 2016).

                                                                              AFFIRMED.